 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.77 Filed 09/09/21 Page 1 of 17

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA Case No. 20-cr-20144
Vv. Hon. Linda V. Parker
VIO.: 18 U.S.C. § 1349
18 U.S.C. § 1347
D-1 AUDAY MAKI, R.Ph., 18 U.S.C. § 2
D-2 EDUARDO ABELLANA, M.D., 18 U.S.C. § 981
18 U.S.C. § 982
Defendants.

/

 

SUPERSEDING INDICTMENTS

SEP ~9 apy
GENERAL ALLEGATIONS _ CLERI¢g
DETRO rIOE

THE GRAND JURY CHARGES:

At all times relevant to this Superseding Indictment:
The Medicare and Medicaid Programs
1. The Medicare program (“Medicare”) was a federal health care program
providing benefits to persons who were age 65 or older or disabled. Medicare was
administered by the Centers for Medicare and Medicaid Services (“CMS”), a federal
agency under the United States Department of Health and Human Services.
Individuals who received benefits under Medicare were referred to as Medicare

“beneficiaries.”

 
 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.78 Filed 09/09/21 Page 2 of 17

2. Medicare was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b).

3. Medicare “Part D” subsidized the costs of prescription drugs for
Medicare beneficiaries in the United States. Part D benefits were administered by
private insurance plans, often referred to as Medicare drug plan “sponsors,” that
were reimbursed by Medicare through CMS.

4. Beneficiaries obtained Part D benefits in two different ways: they either
joined a Prescription Drug Plan which covered only prescription drugs, or they
joined a Medicare Advantage Plan that covered both prescription drugs and medical
services.

5. Under Part D, a pharmacy was authorized to contract with multiple
private insurance plans, which provided Medicare Part D coverage, or their
Pharmacy Benefit Managers and submit claims for prescriptions filled and dispensed
to Medicare Part D beneficiaries, but also was authorized to submit claims for
payment to a private insurance plan with which it did not have a contract and receive
reimbursement.

6. Typically, a Medicare beneficiary enrolled in a Medicare Part D plan
filled their prescription at a pharmacy utilizing their Medicare Part D plan coverage
to pay for the prescription. The pharmacy then submitted the prescription claim for

reimbursement to the Medicare Part D beneficiary’s Part D plan under the
 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.79 Filed 09/09/21 Page 3 of 17

beneficiary’s Health Insurance Claim Number and/or Medicare Plan identification
number.

7. Medicare Part B was a medical insurance program that covered, among
other things, certain physician home and office visits, and other health care benefits,
items, and services, that were medically necessary and ordered by licensed medical
doctors or other qualified health care providers.

8. By becoming a participating provider in Medicare Part B, enrolled
providers agreed to abide by the policies and procedures, rules, and regulations
goveming reimbursement. In order to receive Medicare funds, enrolled providers,
together with their authorized agents, employees, and contractors, were required to
abide by all the provisions of the Social Security Act, the regulations promulgated
under the Act, and applicable policies and procedures, rules, and regulations, issued
by CMS and its authorized agents and contractors.

9. Upon certification, the medical provider, whether a clinic or an
individual, was assigned a National Provider Identifier (“NPI”). When the medical
provider rendered a service, the provider submitted a claim for reimbursement to the
Medicare contractor/carrier that included the NPI assigned to that medical provider.
When an individual medical provider was associated with a clinic, Medicare Part B
required that the individual provider number associated with the clinic be placed on

the claim submitted to the Medicare contractor.

 
 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.80 Filed 09/09/21 Page 4 of 17

10. Health care providers were given and/or provided with online access to
Medicare manuals and services bulletins describing proper billing procedures and
billing rules and regulations. Providers were only authorized to submit claims to
Medicare for services they rendered and were further required to maintain patient
records to verify that the services were provided as described on the claim.

11. The Michigan Medicaid program (“Medicaid”) was a federal and state
funded program providing benefits to individuals and families who met specified
financial and other eligibility requirements, and certain other individuals who lacked
adequate resources to pay for medical care. CMS was responsible for overseeing
Medicaid in participating states, including Michigan. Individuals who received
benefits under Medicaid were similarly referred to as “beneficiaries.”

12. Medicaid covered the costs of medical services and products ranging
from routine preventive medical care for children to institutional care for the elderly
and disabled. Among the specific medical services and products provided by
Medicaid were reimbursements to pharmacies for the provision of prescription
drugs. Generally, Medicaid covered these costs if, among other requirements, they
were medically necessary and ordered by a physician. Medicaid paid for covered
services either through what was called Medicaid “fee-for-service” or through

Medicaid health plans.

 
 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.81 Filed 09/09/21 Page 5 of 17

13. Medicaid was a “health care benefit program,” as defined by Title 18,

United States Code, Section 24(b).
The Private Health Insurance Program

14. Blue Cross and Blue Shield of Michigan (“BCBS”) was a nonprofit,
privately operated insurance company authorized and licensed to do business in the
state of Michigan. BCBS provided health care benefits, including prescription drug
benefits, to member entities and individuals. Individuals insured by BCBS were
referred to as BCBS “members.”

15. BCBS had agreements with participating providers, including
pharmacies, to furnish medical services to BCBS members.

16. BCBS was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b).

Pharmacy Benefit Managers

17. Pharmacy benefit managers (“PBMs”) managed prescription drug
benefits provided by Medicare (through Medicare drug plan sponsors), Medicaid
health plans, and BCBS. PBMs received, adjudicated, and paid claims on behalf of
the health care benefit programs.

18. After a pharmacy dispensed a prescription drug to a beneficiary or
member, the pharmacy submitted a claim, typically electronically, to the PBM acting

on behalf of the specific health care benefit program. The PBM, on behalf of the

 
 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.82 Filed 09/09/21 Page 6 of 17

health care benefit program, reimbursed the pharmacy, typically electronically,
through direct deposits into accounts held, and previously identified, by the
pharmacy.

19. CVS Caremark, OptumRx, and Express Scripts were three of several
PBMs that managed prescription drug benefits for Medicare (through Medicare dmg
plan sponsors) and Medicaid health plans. Express Scripts managed prescription
drug benefits for BCBS. CVS Caremark, OptumRx, and Express Scripts processed
and adjudicated claims outside the state of Michigan.

Relevant Entities

20. City Drugs Pharmacy, Inc. (“City Drugs”) was a pharmacy and
Michigan corporation located at 11190 Gratiot Ave., Detroit, Michigan 48213.

21. Park Family Health Care, P.C. (“Park Family”) was a medical clinic
located at 11180 Gratiot Ave., Suite C, Detroit, Michigan 48213.

Defendants and Related Individuals

22. Defendant AUDAY MAKI, a resident of Wayne County, Michigan, was
a licensed pharmacist in the State of Michigan who owned and was the pharmacist-
in-charge of City Drugs.

23. Defendant EDUARDO ABELLANA, a resident of Wayne County,

Michigan, was a physician licensed in the State of Michigan who practiced at Park

 
 

 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.83 Filed 09/09/21 Page 7 of 17

Family and prescribed drugs to Medicare and Medicaid beneficiaries that were
purportedly filled at City Drugs.

24. Individual A, a resident of Macomb County, Michigan, was a licensed
pharmacist in the State of Michigan and a partial owner of City Drugs.

COUNT 1
Conspiracy to Commit Health Care Fraud and Wire Fraud

(18 U.S.C. § 1349)
D-1 AUDAY MAKI
D-2 EDUARDO ABELLANA
25. Paragraphs 1 through 24 of the General Allegations section of this
Superseding Indictment are re-alleged and incorporated by reference as though fully
set forth herein.
26. From at least in or around 2010, and continuing through in or around
2018, the exact dates being unknown to the Grand Jury, in Wayne County, in the
Eastern District of Michigan, and elsewhere, AUDAY MAKI and EDUARDO
ABELLANA did knowingly and willfully combine, conspire, confederate, and agree
with others known and unknown to the Grand Jury to commit certain offenses
against the United States, that is:
(a) to violate Title 18, United States Code, Section 1347, that is, to execute
a scheme and artifice to defraud health care benefit programs affecting

commerce, as defined in Title 18, United States Code, Section 24(b),

that is, Medicare, Medicare drug plan sponsors, Medicaid, Medicaid

 
 

 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.84 Filed 09/09/21 Page 8 of 17

(b)

27.

health plans, and BCBS, and to obtain, by means of materially false and
fraudulent pretenses, representations, and promises, money and
property owned by, and under the custody and control of, said health
care benefit programs, in connection with the delivery of and payment
for health care benefits, items, and services; and

to violate Title 18, United States Code, Section 1343, that is, to transmit
and cause to be transmitted by means of wire communication in
interstate and foreign commerce, certain writings, signs, signals,
pictures, and sounds, having devised a scheme and artifice to defraud,
and for obtaining money and property by means of materially false and
fraudulent pretenses, representations, and promises, knowing the
pretenses, representations, and promises were false and fraudulent
when made, and for the purpose of executing the scheme and artifice.

Purpose of the Conspiracy

It was the purpose of the conspiracy for AUDAY MAKI, EDUARDO

ABELLANA, and their co-conspirators to unlawfully enrich themselves and others

by, among other things: (a) submitting, and causing the submission of, through

interstate wire communications, false and fraudulent claims to Medicare, Medicare

drug plan sponsors, Medicaid, Medicaid health plans, and BCBS; (b) concealing,

and causing the concealment of, the submission of false and fraudulent claims to

 
 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.85 Filed 09/09/21 Page 9 of 17

Medicare, Medicare drug plan sponsors, Medicaid, Medicaid health plans, and

BCBS, and the receipt and transfer of the proceeds of the fraud; and (c) diverting

fraud proceeds for the personal use and benefit of the defendants and others.
Manner and Means of the Conspiracy

28. The manner and means by which the defendants and others sought to
accomplish the objects and purpose of the conspiracy included, among others, the
following:

29. _AUDAY MAK] and others maintained an NPI for City Drugs in order
to submit claims to Medicare, Medicare drug plan sponsors, Medicaid, Medicaid
health plans, and BCBS.

30. AUDAY MAKI and others, on behalf of City Drugs, entered into
pharmacy provider agreements with CVS Caremark and Express Scripts, among
other PBMs.

31. AUDAY MAKI, Individual A, and others directed EDUARDO
ABELLANA to write prescriptions for expensive, medically unnecessary
medications to be filled at City Drugs.

32. EDUARDO ABELLANA wrote prescriptions without examining
beneficiaries and without notifying beneficiaries that he had prescribed these

medications.

 
 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.86 Filed 09/09/21 Page 10 of 17

33. EDUARDO ABELLANA gave these medically unnecessary
prescriptions directly to AUDAY MAKI and Individual A to purportedly dispense at
City Drugs.

34. AUDAY MAKI, Individual A, and others submitted claims to
Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid health plans for
the prescriptions written by EDUARDO ABELLANA, even though they were often
medically unnecessary and City Drugs lacked the inventory to dispense these
medications.

35. EDUARDO ABELLANA received kickbacks in the form of cash, gift
certificates, and copay waivers from AUDAY MAKI and Individual A in exchange
for writing medically unnecessary prescriptions.

36. Between 2010 and 2018, AUDAY MAKI and others, through City
Drugs, submitted and caused the submission of false and fraudulent claims to
Medicare and Medicare drug plan sponsors totaling not less than approximately
$1,283,011 for medications prescribed by EDUARDO ABELLANA that were
purportedly medically necessary and dispensed, when, in fact, such medications

were not medically necessary and not actually dispensed.

10

 
 

 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.87 Filed 09/09/21 Page 11 of 17

37. Between 2010 and 2018, AUDAY MAKI and others, through City
Drugs, submitted and caused the submission of false and fraudulent claims to
Medicaid and Medicaid health plans totaling not less than approximately $5,056,477
for medications prescribed by EDUARDO ABELLANA that were purportedly
medically necessary and dispensed, when, in fact, such medications were not
medically necessary and not actually dispensed.

38. During the approximate time period of January 2011 to February 2018,
AUDAY MAKI and others, through City Drugs, submitted and caused the
submission of false and fraudulent claims to BCBS totaling not less than
approximately $42,872.

39. AUDAY MAKI and EDUARDO ABELLANA personally profited
from their participation in the scheme by receiving fraud proceeds for the personal
use and benefit of themselves and others directly or indirectly through interstate
wires.

All in violation of Title 18, United States Code, Section 1349.

COUNTS 2-4
Health Care Fraud

(18 U.S.C. §§ 1347 and 2)

D-1 AUDAY MAKI
D-2 EDUARDO ABELLANA

40. Paragraphs 1 through 24 of this Superseding Indictment are re-alleged

and incorporated by reference as though fully set forth herein.

Il

 
 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.88 Filed 09/09/21 Page 12 of 17

4]. From at least in or around 2010, and continuing through in or around
2018, in Wayne County, in the Eastern District of Michigan, and elsewhere, AUDAY
MAKI, EDUARDO ABELLANA, and others, known and unknown to the Grand
Jury, did knowingly and willfully execute, and attempt to execute, a scheme and
artifice to defraud health care benefit programs affecting commerce, as defined in
Title 18, United States Code, Section 24(b), that is, Medicare, Medicare drug plan
sponsors, Medicaid, and Medicaid health plans, and to obtain, by means of
materially false and fraudulent pretenses, representations, and promises, money and
property owned by, and under the custody and control of, said health care benefit
programs, in connection with the delivery of and payment for health care benefits,
items, and services.

Purpose of the Scheme and Artifice

42. It was the purpose of the scheme and artifice for the defendants and
their co-schemers to unlawfully enrich themselves through the submission of false
and fraudulent claims to Medicare, Medicare drug plan sponsors, Medicaid, and
Medicaid health plans for medically unnecessary, and non-dispensed prescription

medication and other services.

12

 
 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.89 Filed 09/09/21 Page 13 of 17

The Scheme and Artifice

43. Paragraphs 28 through 39 of this Superseding Indictment are re-alleged

and incorporated by reference as though fully set forth herein as a description of the
: scheme and artifice.
Acts in Execution of the Scheme and Artifice

44, On or about the dates set forth below, in Wayne County, in the Eastern
District of Michigan, AUDAY MAKI and EDUARDO ABELLANA did knowingly
and willfully execute, and attempt to execute, a scheme and artifice to defraud health
care benefit programs affecting commerce, as defined in Title 18, United States
Code, Section 24(b), that is, Medicare, Medicare drug plan sponsors, Medicaid, and
Medicaid health plans, and to obtain, by means of materially false and fraudulent
pretenses, representations, and promises, money and property owned by, and under
the custody and control of, said health care benefit programs, in connection with the
delivery of and payment for health care benefits, items, and services, in that AUDAY
MAKI and EDUARDO ABELLANA submitted and caused the submission of false
and fraudulent claims or payment and falsely represented that City Drugs provided
prescription medications to Medicare and Medicaid beneficiaries, including the
Medicaid beneficiaries below, as described in Paragraphs 28 to 39 of this
Superseding Indictment, with each execution set forth below forming a separate

count:

13

 
 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.90 Filed 09/09/21 Page 14 of 17

 

AUDAY

2 DU akbO KM. 1/11/2018 | Betamethasone| $96.58
ABELLANA
AUDAY
MAKI/
3 | epeanpo | PM. 3/19/2018 Lyrica | $439.44
ABELLANA
AUDAY
4 aDG EDO PM. 3/19/2018 | Acyclovir $14.82

ABELLANA

 

 

 

 

 

 

 

 

 

 

Each in violation of Title 18, United States Code, Sections 1347 and 2.

CRIMINAL FORFEITURE

45. The above allegations contained in this Superseding Indictment are
incorporated by reference as if set forth fully herein for the purpose of alleging
criminal forfeiture to the United States of America of certain property in which either
AUDAY MAKI or EDUARDO ABELLANA has an interest, pursuant to 18 U.S.C.
§§ 981(a)(1)(C) and 982(a)(7), and 28 U.S.C. § 2461.

46. Upon conviction of violations alleged in this Superseding Indictment,
AUDAY MAKI and EDUARDO ABELLANA shall forfeit to the United States: (a)
any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of such violations, pursuant to 18 U.S.C. § 981(a)(1)(C),

together with Title 28 U.S.C. § 2461, and (b) any property, real or personal, that
14

 
EET
Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.91 Filed 09/09/21 Page 15 of 17

 

constitutes or is derived, directly or indirectly, from gross proceeds traceable to the
commission of the offense, pursuant to 18 U.S.C. § 982(a)(7).
; 47. Money Judgment. The government shall also seek a forfeiture money
judgment from the defendant for a sum of money representing the value of the
property subject to forfeiture.

48. Substitute Assets: If the property described above as being subject to
forfeiture, as a result of any act or omission of the defendant:

a.) cannot be located upon the exercise of due diligence;

b.) has been transferred or sold to, or deposited with, a third party;

c.) has been placed beyond the jurisdiction of the Court;

d.) has been substantially diminished in value; or

e.) has been commingled with other property that cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated
by 18 U.S.C. § 982(b) and/or 28 U.S.C. § 2461, to seek to forfeit any other property
of the defendant, up to the value of the forfeitable property described above.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

SAIMA S. MOHSIN
ACTING UNITED STATES ATTORNEY

15

 

 
 

 

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.92

JOSEPH S. BEEMSTERBOER
Acting Chief

Criminal Division, Fraud Section
U.S. Department of Justice

ALLAN J. MEDINA

Chief, Health Care Fraud Unit
Criminal Division, Fraud Section
U.S. Department of Justice

s/Regina R. McCullough
REGINA R. MCCULLOUGH
Chief, Health Care Fraud Unit
United States Attorney’s Office
Eastern District of Michigan

s/Claire T. Sobczak

CLAIRE T. SOBCZAK

Trial Attorney

Criminal Division, Fraud Section
U.S. Department of Justice

211 West Fort Street, Suite 2001
Detroit, MI 48226

Phone: (202) 591-5418

Email: Claire.Sobczak@usdoj.gov

s/John J. McCormack

JOHN J. MCCORMACK

Trial Attorney

Criminal Division, Fraud Section

U.S. Department of Justice

211 West Fort Street, Suite 2001
Detroit, MI 48226

Phone: (202) 262-7011

Email: John.McCormack.IV@usdoj.gov

Dated: September 9, 2021

16

Filed 09/09/21 Page 16 of 17

 
EE EEE EEE

Case 2:20-cr-20144-LVP-APP ECF No. 22, PagelD.93 Filed 09/09/21 Page 17 of 17

 

 

 

Eastern District of Michigan 20-cr-20144

 

United States District Court Criminal Case Cover Sheet | Case Number

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 
   

Companion Case Number:

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

 

 

 

C Yes No AUSA’s Initials:

 

Case Title: USA v. Auday Maki, et al.

 

County where offense occurred : Wayne County

 

Check One: Felony [Misdemeanor L]Petty
Indictment/ information --- no prior complaint.
Indictment/ Information --- based upon prior complaint (Case number: ]
¥_Indictment/ Information —- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: 20-cr-20144 Judge: Linda V. Parker

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
Embraces same subject matter but adds the additional defendants or charges below:

 

Defendant name Charges Prior Complaint (if applicable)
D-1 Auday Maki, 18 U.S.C. § 1347 and 2,
D-2 Eduardo Abellana 18 U.S.C. § 1349

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
‘| the above captioned case.

September 9, 2021 (} ( [\—

Date bh ¥
John J. McCormack, Trial Attorney
211 West Fort Street, Detroit, Ml 48226
Phone: 202-262-7011
Fax: (313) 226-0816
E-Mail address: John.McCormack.|V@usdoj.gov
Attorney Bar #: MA 676073, NH 19569

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 

 
